Case 1:19-cv-08103-LGS Document 2-1 Filed 08/29/19 Page 1 of 11

Exhibit A
Case 1:19-cv-08103-LGS _Document'2" ‘Filed 08/29/19 Page 2 of 11

State of New York - Department of State
Division of Corporations -

Party Served: , . , Plaintiff/Petitioner:
GENERAL NUTRITION CORPORATION _ . KIRLIN, AMANDA

NATIONAL REGISTERED AGENTS, INC.
28 LIBERTY ST.
NEW YORK, NY 10005

Dear Sir/Madam:

Enclosed herewith is a legal document which was served upon the Secretary of
State on 07/31/2019 pursuant to SECTION 306 OF THE BUSINESS CORPORATION LAW.
This copy is being transmitted pursuant to such statute to the address

provided for such purpose.

Very truly yours,
Division of Corporations

—~
 

(FILED: NEW “PORK COUNT CHERE COPHIPE SIS TOSTSH Pwo Page 3uwb#A No. 156203/2019

NYSCEF DOC. Nov 1 RECEIVED NYSCEF: 06/21/2019

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

x

AMANDA KIRLIN, Index No.:

 

SUMMONS

Plaintiff,
Plaintiff designates New
York County the place of
trial

The basis of the venue is the
Defendant’s primary place of
business

-against-

GENERAL NUTRITION CORPORATION d/b/a GNC,

Defendant.
x

 

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the Plaintiff's attorneys within twenty (20) days after the service of this Summons,
exclusive of the date of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York); and in the case of your failure to
appear or answer, judgment will be taken against by default for the relief demanded in this
complaint.

Dated: New York, New York
June 21, 2019
Yours, etc.,
VANDAMME LAW FIRM, P.C.
/s/ Hendrick Vandamme

Hendrick Vandamme, Esq.
46 Trinity Place, 3rd Floor

New York, New York 10006
Tel: (212) 641-0613/212-851-6916
fl
1
oe ° wt l.of 9
- on, ™ : - <=
  

  

FILED: NEW
NYSCEF DOC. NO. 1

TO: GENERAL NUTRITION CORPORATION d/b/a GNC
300 6 Avenue
Pittsburgh, Pennsylvania, 15222

 

 
 

RECEIVED NYSCEF:

mo Page 4umbit no. 156203/2019

06/21/2019.
FILED: COUNTY LGLERR ¢ re PO Se) 2PM Page SPER NO. 156203/2019
NYSCEF DOC. NO. 1 ° RECEIVED NYSCEF: 06/21/2019

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF NEW YORK
x
AMANDA KIRLIN, Index No.:
Plaintiff,
VERIFIED COMPLAINT
-against-
GENERAL NUTRITION CORPORATION d/b/a GNC,
Defendant.
x

Plaintiff, AMANDA KIRLIN., (hereinafter “Plaintiff’), by her attorneys, Vandamme Law Firm,
P.C., as and for her Verified Complaint against Defendant GENERAL NUTRITION

CORPORATION d/b/a GNC., (“Defendant”), alleges as follows:
JURISDICTION AND VENUE

1. This Court has subject matter jurisdiction of the claims that arise under New York laws.
2. Venue is proper because at least one of the parties resides in New York County.
3. Plaintiff AMANDA KIRLIN is a resident of Kings County, New York, and a former

employee of the Defendant.

4. Upon information and belief, Defendant GENERAL NUTRITION CORPORATION d/b/a
GNC, is a foreign corporation with its principal place of business located at 300 6" Avenue,
Pittsburgh, Pennsylvania, 15222 authorized to do business in New York.

5. This is a civil action seeking monetary relief, compensatory damages, disbursements,

3 of 9
 

 

(FILED: NEW YORK! COUNTY GE
NYSCEF DOC. NO. 1 * RECEIVED NYSCEF:

    

m9 Page GINPEX No. 1

costs and fees for violations of Plaintiffs rights resulting from wrongful termination,
discrimination, harassment, hostile work environment, violation of New York State
employment laws, and retaliation.

6. Specifically, Plaintiff alleges that Defendant negligently, intentionally, wantonly,
recklessly, and knowingly sought and did wrongfully deprive her of her employment, position,
title, and pay through discrimination, harassment, and retaliation. Plaintiff alleges that
Defendant purposefully and intentionally discriminated against her, retaliated against her by
- creating a hostile work environment, and wrongfully terminating her employment.

7. Plaintiff alleges that the Defendant created a workplace atmosphere that was

56203/2019
06/21/2013

permeated with discriminatory intimidation, ridicule, and insult sufficiently severe or

pervasive to alter the conditions of Plaintiff's employment with Defendant.

8. The alleged acts against Plaintiff were done knowingly, purposely, and with all
intentions of depriving her of her right to be free of discrimination and retaliation within her
employment with the defendant.

9. Defendant is subject to state and federal employment laws of the State of New York.

FACTS
10. Plaintiff AMANDA KIRLIN is a 28-year old female.
11. Plaintiff has over 5 years of experience in the retail industry.
12. In November, 2014, Plaintiff began working for defendant as a Service Sales
Associates at the defendant’s store located at on 125 Street in Upper Manhattan. In
November 2014, plaintiff transferred to another GNC store located at 163 East 120

Street, New York, New York. Plaintiff's salary for this position was 15,372.60.

e ~ EF - a . 4 of .9°
   

FILED:

NYSCEF DOC. NO’ 1
]

13.

14.

15.

16.

17.

18.

19.

MO Page 7INPHXLNO. 156203/2019
RECEIVED NYSCEF: 06/21/2019

In or about September 2015, plaintiff's new manager. Daniel LeBlanc, the Regional

‘Sales Manager started making inappropriate comments about the plaintiff. He started

asking the plaintiff about her age, how much she weighed, and whether she was in a
relationship. The manager talked extensively about the plaintiff's body and the way
she looked. The manager further inquired about her sexual life. He also complained
about the clothing the plaintiff was wearing even though the plaintiff was required to
wear a uniform. He also told the plaintiff that women should not be working and that
they should stay at home with children. On regular occasions, the manager made
racially derogative comments about people of color in front of the plaintiff. In addition,
Plaintiff was also not allowed to take lunch breaks.

The questions made the plaintiff extremely uncomfortable and she complained to the
HBR.

The Defendant then switched the plaintiff's shift from 8am-4pm to 3pm-9:30pm.

_ The plaintiff complained again about the hostile work environment and sexual

harassment by the manager to the HR. The HR did not take any action. Instead,
plaintiffs hours were reduced to from 40 hours to 10 hours.
Plaintiff complained to the HR but the HR did not take any corrective action.
Instead of taking a corrective action, the defendant terminated the plaintiff on or
about June 25, 2016.
AS AND FOR A FIRST CAUSE OF ACTION
HARASSMENT, HOSTILE WORK ENVIRONMENT,
WRONGFUL TERMINATION UNDER NYCHRL

Plaintiff incorporates and re-alleges by reference the allegations of paragraphs 1 to 18

as if fully set forth herein.

+45 of 9

eb og fe

ce emt te hb
    

FILED:
NYSCEF DOC. NO. 1

20.

21.

22.

23.

24.

25.

Sao Page 8imbi wo. 1
RECEIVED NYSCEF:

o

Defendant discriminated against Plaintiff by subjecting her to a discriminatory, hostile
and intimidating work environment that resulted in an adverse employment action, in
violation of the NYC Admin. Code §8-107.

As a result of the Defendant’s conduct, Plaintiff has suffered monetary damages, pain
and suffering and emotional distress. As such, Plaintiff seeks damages, including
attorneys’ fees, on the First Cause of Action in an amount to be determined at trial, but
in no event less than $1,000,000.00.

AS FOR A SECOND CAUSE OF ACTION
RETALIATION UNDER NYCHRL

Plaintiff incorporates and re-alleges by reference the allegations contained in
paragraphs 1-21 as if fully set forth herein.

Under the NYCHRL it is unlawful discriminatory practice for an employer to retaliate
or discriminate in any manner on the basis of an employee’s complaints about
unlawful discrimination or a hostile work environment. A prima facie case of
retaliation under the NYCHRL is demonstrated when a party participated in a

protected activity, the defendants knew about his participation, the defendants took an

- employment action that disadvantaged the plaintiff and there is a causal connection

between the protected activity and the negative employment action.

In this case, plaintiff was engaged in a protected activity — namely complaining about
manager’s inappropriate behavior at work place. Instead of taking a corrective action,
the defendant retaliated against the plaintiff, reduced her hours and eventually
terminated her position.

Defendant’s actions constitute unlawful retaliation for which the Plaintiff has suffered

56203/2019
06/21/2019
SST2AO Page Sebi No. 156203/2019

 

FILED: NEW
NYSCEF DQC. NO” 1 ° RECEIVED NYSCEF: 06/21/2019

 

damages.

26.  Assuch, Plaintiff seeks damages on the Second Cause of Action including back pay,
front pay, compensatory damages, punitive damages, pain and suffering, and
attorney’s fee in an amount to be determined at trial, but in no event less than
$1,000,000.00.

AS FOR A THIRD CAUSE OF ACTION
VIOLATIONS OF NYS HUMAN RIGHTS LAW

27. ‘Plaintiff re-alleges and incorporates by reference the allegations contained in
paragraphs 1 through 26 of the Complaint as if the fully set forth herein.

28. Defendant intentionally and/or negligently discriminated against the Plaintiff in
violation of the NYSHRL by maintaining a pervasive atmosphere perpetuating
discrimination and hostile work environment.

29. Defendants discriminated against the Plaintiff because of his race. The Plaintiff was
singled out due to her gender.

30. Asa result of the Defendant’s violations of the NYSHRL, Plaintiff has lost pay and
benefits and suffered substantial emotional distress, and pain and suffering. As such,
Plaintiff seeks damages on the Third Cause of Action in an amount to be determined at
trial, but in no event less than $1,000,000.00.

. AS FOR AN FOURTH CAUSE OF ACTION
INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

31. The Plaintiff repeats and re-alleges all allegations contained in paragraphs 1 to 30 as
if fully set forth herein.
32. Defendant engaged in, instigated, and directed a course of extreme and outrageous

conduct with the intention of causing, or with reckless disregard of the probability of

causing, emotional distress to Plaintiff.

7 of 9
Page 1Q@mikklno. 156203/2019
NYSCEF DOC. NO. 1 ° . RECEIVED NYSCEF: 06/21/2019

 

 

33. Asa proximate result of the Defendant’s action, Plaintiff suffered severe or extreme
emotional distress. As such, Plaintiff seeks damages on the Fourth Cause of Action in

an amount to be determined at trial, but in no event less than $1,000,000.00.
WHEREFORE, the Plaintiff demands judgment against Defendant in the amount set forth
by a jury and for relief requested herein, back pay with prejudgment interest and all the fringe
benefits to which he is entitled; pain and suffering, front pay and benefits; actual and punitive
damages, and costs incurred because of the Defendant’s unlawful behavior; including costs,
disbursements, and attorney’s fees to the extent permitted by law, and for such and other further
relief that this Court deems just, proper and equitable.

Dated: New York, New York
June 21, 2019

Yours, etc.,

VANDAMME LAW FIRM, P.C.
/s/ Hendrick Vandamme

Hendrick Vandamme, Esq.

46 Trinity Place, 3rd Floor

New York, New York 10006

Tel: 212-641-0613/212=851-6916

8 of 9
 

 

 

(FILED: NEW CYORK COUNTY CLE |
NYSCEF DQC. ‘NO. 1 = age 1b NO.

VERIFICATION

Hendrick Vandamme, an attorney for the plaintiff and duly admitted to practice in the
Courts of the State of New York, affirms the following statements to be true under the penalties
of perjury, pursuant to CPLR 2016:

I have read the complaint and know the contents to be true except to the matters stated to
be alleged on information and belief, and as to those matters, I believe them to be true.

The source for this information and the ground for my belief are derived from the file
maintained in the normal course of business by the attorneys for the plaintiff.

Since my firm maintains an office in New York County and the plaintiff resides in Kings
County, the complaint was affirmed by me.

Dated: New York, New York
June 21, 2019
/s/ Hendrick Vandamme
Hendrick Vandamme, Esq.

9 of 9

Page 111sbHx No. 156203/2019
06/21/2019 |

© OR ne egertags. &
